EXAMINER'S AMENDMENT
&
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Terminal Disclaimer
The terminal disclaimer filed on 11/10/2020 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Page 10, filed 11/10/2020, with respect to Claims 20, 21, 23, 24, 26, 31, 32, 34, 40, 42 and 45 have been fully considered and are persuasive.  The Objection of 07/10/2020 has been withdrawn.
	The Applicant has amended the Claims to overcome the Claim Objections.

Applicant’s arguments, see Page 10, filed 11/10/2020, with respect to Claims 29-37 and 39 have been fully considered and are persuasive.  The 35 USC 112(b) Rejection of 07/10/2020 has been withdrawn.


Applicant’s arguments, see Page 10, filed 11/10/2020, with respect to Claims 16, 17, 20, 21, 26, 38-41 and 43 have been fully considered and are persuasive.  The Double Patenting Rejection of 07/10/2020 has been withdrawn. 
The Double Patenting Rejection is withdrawn as the Terminal Disclaimer has been approved.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Mark Wilson (Reg No 63,126) on 11/30/2020.


IN THE CLAIMS
29. (Currently Amended) A system comprising:
an excitation source situated to produce excitation signals having at least two different excitation frequencies; 
an infrared (IR) camera situated to produce IR images by imaging a device under test (DUT) that is stimulated using the excitation signals produced by the excitation source; 
a [[first]] processor configured to associate the IR images with a respective lock-in frequency; and 
[[a second]] the processor configured to identify a single hot spot that appears in a first set of the IR images that appears as a plurality of hot spots in a second set of the IR images, the second set of the IR images being associated with a different respective lock-in frequency than the first set of the IR images.

34. (Currently Amended) The system of claim 29, wherein the processor is further configured to identify the single hot spot by: determining changes in at least the first set of the IR images and the second set of the IR images in relation to their respective associated lock-in frequencies.


comparing successive images of the IR images; and 
determining a timing of disappearance of at least one of the plurality of hot spots with increasing associated lock-in frequency, wherein the timing of disappearance of the at least one of the plurality of hot spots indicates a depth relationship between the at least one of the plurality of hot spots and another at least one of the plurality of hot spots.

46. (Cancelled)

Allowable Subject Matter
Claims 16-45 and 47-52 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 16, the prior art of record fails to teach or suggest singly or in combination a method comprising:
“determining whether a single spot in a first IR image separates into multiple spots in a second IR image, the first and second IR images being associated with a different respective lock-in frequency” in combination with the other limitations of the claim.


Regarding Claim 29, the prior art of record fails to teach or suggest singly or in combination a system, comprising:
“a processor configured to identify a single hot spot that appears in a first set of the IR images that appears as a plurality of hot spots in a second set of the IR images, the second set of the IR images being associated with a different respective lock-in frequency than the first set of the IR images“ in combination with the other limitations of the claim.
Claims 30-37 are allowed as depending on allowed Claim 29.

Regarding Claim 38, the prior art of record fails to teach or suggest singly or in combination a method of identifying a defect in a device under test (DUT), the method comprising:
“by a processor, determining whether a single spot in a first infrared (IR) image separates into multiple spots in a second IR image, each of the first IR image and the second IR image being associated with a different lock-in frequency” in combination with the other limitations of the claim.
Claims 39-44 are allowed as depending on Claim 38.


“by the processor, determining whether a single spot in a first infrared (IR) image separates into multiple spots in a second IR image, each of the first IR image and the second IR image being associated with a different lock-in frequency” in combination with the other limitations of the claim.
Claims 47-52 are allowed as depending on Claim 45.

Deslandes ‘957 (US 2012/0098957) and Deslandes ‘458 (US 20150338458) in Figure 1 teaches a scan unit 116 that delivers pulses of light 130 to DUT 105 and a IR Camera 118 that generates infrared images that are sent to processor 152. In Figure 2, multiple lock in frequencies are applied. However, Deslandes ‘957 and ‘458 do not teach a single spot in a first IR image separating into multiple spots in a second IR image.
Zhao ‘515 (US 2010/0074515) and Zhao ‘665 (US 2010/0073665) in Figure 1 teach lock-in thermography system 100 that applies a lock-in frequency with 103, 106, and 112 and takes images with an IR camera 108 and analyzes the IR images with image processor 110. However, Zhao ‘515 and ‘665 do not teach the application of multiple lock-in frequencies and the separation of a single spot into multiple spots over a series of IR images.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099.  The examiner can normally be reached on M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/R.M/
Examiner, Art Unit 2866
01/19/2021


/NASIMA MONSUR/Primary Examiner, Art Unit 2866